Citation Nr: 0406323	
Decision Date: 03/10/04    Archive Date: 03/19/04

DOCKET NO.  03-06 289	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for colon cancer.

2.  Entitlement to an original disability evaluation in 
excess of 10 percent for residuals of left Achilles heel 
surgery.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

James Ringle, Associate Counsel




INTRODUCTION

The veteran served on active duty from May 1977 to March 
1999.  This appeal comes before the Board of Veterans' 
Appeals (Board) from a November 2001 and subsequent rating 
decisions of the Department of Veterans Affairs (VA), 
Jackson, Mississippi regional office (RO). 


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO. 

2.  There is no evidence showing a manifestation of colon 
cancer during service or within the first postservice year.

3.  A clear preponderance of the competent evidence of record 
reflects that the veteran's colon cancer is not related to 
his period of active military service.

4.  Since August 2001, the veteran's service connected 
residuals of left Achilles heel surgery have been no more 
than moderately symptomatic. 


CONCLUSIONS OF LAW

1.  The veteran's colon cancer was not incurred or aggravated 
during active service, nor may colon cancer be presumed to 
have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2003). 

2.  The criteria for an evaluation in excess of 10 percent 
for residuals of left Achilles heel surgery, since August 
2001, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. § 4.71(a), Code 5284 (2003). 


REASONS AND BASE S FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. 
§ 5100 et seq; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2003).  This law eliminated the concept of a well-grounded 
claim, redefined the obligations of VA with respect to the 
duty to assist, and imposed on VA certain notification 
requirements.  

VA has a duty to notify the appellant of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102 and 5103 (West 2002); 38 C.F.R. 
§ 3.159(b) (2003).  The appellant was notified in the 
February 2003 statement of the case (SOC) and the August 2003 
supplemental statement of the case (SSOC) of the laws and 
regulations governing his claim.  This was sufficient for 
notification of the information and evidence necessary to 
substantiate the claim, and the veteran has been adequately 
informed as to the type of evidence that would help 
substantiate his claim.

In Pelegrini v. Principi, No. 01-944 (U.S. Vet. App. Jan. 13, 
2004), the Court emphasized the need for VA to provide notice 
that informs, "the claimant (1) of the information and 
evidence not of record that is necessary to substantiate the 
claim, (2) of the information and evidence that VA will seek 
to provide, and (3) of the information and evidence that the 
claimant is expected to provide.  [(4)] Furthermore, in 
compliance with the explicit requirement of [38 C.F.R.] § 
3.159(b) and the implicit requirement of [38 U.S.C.A.] § 
5103(a), .... VA must 'request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.'"  Finally, the claimant must be given notice of each 
of the above four factors before an initial unfavorable RO 
decision.  

The Board is of the opinion that the aforementioned notice 
requirements outlined by the Court in Pelegrini have been 
met, and that the veteran is not prejudiced by the Board's 
present review of this case.  An August 2001 letter (dated 
prior to the initial rating action) informed the veteran of 
what information and evidence needed to be supplied, and what 
VA would do to assist in obtaining pertinent evidence.  It 
informed him that VA would assist in obtaining identified 
records, but that it was the veteran's duty to give enough 
information to obtain the additional records and to make sure 
the records were received by VA.  The veteran was also 
notified of what evidence he must obtain to successfully 
prosecute his claims, what evidence VA had obtained and that 
VA had assisted him in attempting to obtain evidence that he 
had identified as relevant to her claim.  The appellant has 
not identified any additional evidence to be obtained.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (holding that 
both the statute, 38 U.S.C. § 5103(a), and the regulation, 38 
C.F.R. § 3.159, clearly require the Secretary to notify a 
claimant which evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by the 
Secretary).  
    
Several orthopedic evaluation of the residuals of the left 
Achilles heel fracture have been done and they are sufficient 
for rating purposes.  The veteran was afforded a VA 
examination to determine the nature and etiology of his colon 
cancer and there are no nexus opinions refuting the one of 
record.  There is no need for further evaluation or another 
opinion.  See Charles v. Principi, 16 Vet. App. 370 (2002).  

Thus, on appellate review, the Board sees no areas in which 
further development is needed.  The RO has essentially met 
the requirements of the VCAA, and there would be no benefit 
in developing this case further.  See Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  Under 
these circumstances, adjudication of this appeal, without 
referral to the RO for further consideration of the claim 
under the VCAA, poses no prejudice to the veteran.  See 
Bernard v. Brown, 4 Vet. App. at 394; VAOPGCPREC 16-92.  

The Board notes that the Court has concluded that the VCAA 
does not require a remand where the veteran was fully 
notified and aware of the type of evidence required to 
substantiate his claims and that no additional assistance 
would aid in further developing his claims.  Dela Cruz v. 
Principi, 15 Vet. App. 143, 149 (2001).  When, as here, there 
is extensive factual development in a case, and there is no 
reasonable possibility that any further assistance would aid 
the veteran in substantiating his claim, the VCAA does not 
require further assistance.  Wensch v. Principi, 15 Vet App 
362 (2001); Dela Cruz; see also 38 U.S.C.A. § 5103A(a)(2) 
(Secretary not required to provide assistance "if no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim").  

Colon Cancer 

The veteran seeks entitlement to service connection for colon 
cancer.  Applicable law provides that service connection will 
be granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active military service.  38 U.S.C.A. §§ 1110; 1131; 
38 C.F.R. § 3.303.  That an injury occurred in service alone 
is not enough; there must be chronic disability resulting 
from that injury.

If there is no showing of a resulting chronic condition 
during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b).  Service connection may 
also be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

Service connection will be presumed for certain chronic 
diseases, including a malignant tumor, which are manifest to 
a compensable degree within the year after active service.  
38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. § 3.307, 3.309.

Review of the veteran's service medical records does not 
reveal any complaint, treatment, finding, or diagnosis 
relevant to colon cancer.

The Board notes that a service medical record dated February 
1995 indicated that the veteran reported blood in his stool.  
The veteran suffered from a variety of flu-like symptoms, but 
did not exhibit pain in his abdomen, had no diarrhea, and no 
constipation.  The rectal examination was negative for 
abnormality and stool testing was guaiac negative.  The 
assessments included possible blood in the stool.  There were 
no other complaints or findings of blood in the stool in the 
service medical records.  The veteran's service separation 
examination, dated December 1998, did not indicate the 
presence of any cancer-related symptomatology.  It 
specifically indicated that the anus and rectum were within 
normal limits, and testing for blood in stool was negative. 

Private treatment records dated September 2001 indicated that 
the veteran was first diagnosed with colon cancer in 
September 2001.  The veteran had recently undergone a 
colonoscopy for Hematest positive stool.  

Follow-up medical records also dated September 2001 indicated 
that the veteran underwent a transanal excision of rectal 
mass procedure in September 2001.  The preoperative and 
postoperative diagnoses were adenocarcinoma of the colon.  

In March 2003, the veteran underwent a VA medical 
examination.  The report made pursuant to that examination 
indicated that the veteran ceased his chemotherapy treatment 
in November 2002 when the relevant x-rays proved clear.  The 
diagnosis was adenocarcinoma of the colon, status post 
resection, status post chemotherapy, with history of 
recurrent disease in the chest.

The examiner indicated that the veteran's claims folder was 
reviewed prior to the examination.  The examiner noted that 
the veteran's service separation medical examination revealed 
no signs of complaints of or treatment for rectal bleeding or 
blood in the stool.  The veteran's digital rectal examination 
was within normal limits as was his stool for blood.  No 
records during the veteran's presumptive period following 
service indicated complaints of, or treatment for, colon 
cancer. 

The examiner stated that there is no evidence of symptoms nor 
objective findings to support the veteran's colon cancer's 
origin in service or during the presumptive period.  The 
examiner also noted that the veteran did have a documented 
history of blood in the stool in February 1995, but the Guiac 
test was negative as was the veteran's stool in December 1998 
on his service separation examination.   

There is no objective medical evidence of record indicating 
that the veteran's diagnosed colon cancer is attributable to 
his period of active military service, or within 1 year of 
separation from service.  The evidence shows that the cancer 
was not diagnosed or identified until September 2001.

Service connection may also be established on a direct basis 
under the provisions of 38 C.F.R. § 3.303.  See Combee v. 
Brown, 34 F.3d 1039 (Fed. Cir. 1994).  In general, service 
connection will be granted for disability resulting from 
injury or disease incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131 (2002); 38 
C.F.R. § 3.303 (2003).  Service connection may also be 
granted for any disease diagnosed after discharge when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (2003).

On review of the record, the Board notes that competent 
evidence does not show that colon cancer is related to 
service.  While the probative medical evidence reflects that 
the veteran has been diagnosed with colon cancer, this 
evidence does not note any potential etiological connection 
between such cancer and the veteran's period of active 
military service.  The Board acknowledges the veteran's 
contentions that his colon cancer is related to his period of 
active service.  However, the veteran's statements are 
contradicted by the medical opinion of record.  As a 
layperson, the veteran is not qualified to render such 
opinions as to causation or etiology of symptoms.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  The only 
competent medical opinion of record, which was made after 
reviewing pertinent evidence, including service medical 
records, has indicated that there is no evidence of symptoms 
or objective findings to support the assertion that the 
veteran's colon cancer is related to his period of service.  

In summary, there is no evidence of colon cancer during 
service or for several years thereafter and no competent 
evidence linking such cancer to service, or within one year 
of service.  As the preponderance of the evidence is against 
the claim, the benefit of the doubt doctrine is not for 
application in the instant case.  See generally Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 
3d 1361 (Fed. Cir. 2001).

Residuals Left Achilles Heel Surgery

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.71(a), Code 5284 (2003).  Separate diagnostic codes 
identify the various disabilities.  Musculoskeletal disorders 
are rated with consideration of the resulting functional 
impairment.  38 C.F.R. §§ 4.1, 4.10, 4.40, 4.42 (2003).  See 
DeLuca v. Brown, 8 Vet. App. 202 (1995).  At the time of an 
initial rating, separate, or staged, ratings can be assigned 
for separate periods of time based on the facts found.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).

Where there is a question as to which of two ratings shall be 
applied, the higher rating will be assigned if the disability 
picture more nearly approximates the criteria required for 
that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.

The service medical records show an ongoing history of 
Achilles heel pathology since December 1980, when the veteran 
sustained injury while playing basketball.  A service medical 
record dated in December 1980 indicated that the veteran 
underwent surgery in order to correct an Achilles tendon 
tear.  Service connection was granted for left Achilles heel 
surgery in November 2001.  A noncompensable evaluation was 
assigned from August 15, 2001.  A subsequent rating decision, 
dated February 2003, increased the veteran's disability 
evaluation to 10 percent effective August 15, 2001.  The 
veteran now contends that he is entitled to an evaluation in 
excess of 10 percent.  

The veteran's residuals of left Achilles heel surgery are 
evaluated under Code 5284.  Under that code, the currently 
assigned 10 percent evaluation contemplates moderate foot 
disability.  A 20 percent evaluation under that code 
contemplates moderately severe disability.  A 30 percent 
evaluation is warranted if the level of disability is severe.  
If actual loss of use of the foot is sustained, an evaluation 
of 40 percent is to be assigned.  38 C.F.R. § 4.71(a), Code 
5284 (2003).

A report of private medical examination, dated September 
2001, indicated that the veteran was seen for complaints of 
bilateral knee and ankle pain.  The veteran exhibited a 
normal gait.  The veteran's ankles exhibited bilateral normal 
range of motion, with negative anterior drawers.  Alignment 
of ankle, hindfoot, midfoot, and forefoot was normal.  The 
neurological examination was normal.  X-rays revealed 
bilateral ankle arthritis.  The impression was ankle 
degenerative joint disease.

The veteran underwent a VA foot examination in November 2002.  
The veteran's gait was normal.  His right thigh, five 
centimeters above the proximal pole of the patella, was one 
centimeter larger than the left.  His right calf was four 
centimeters larger than the left.  He had attenuation of the 
left tendo Achilles at a point beginning five centimeters 
above its attachment to the os calcis.  He had a well healed 
posteromedial scar thirteen centimeters in length.  In the 
left ankle he had 25 degrees of dorsiflexion and 35 degrees 
of plantarflexion.  The impression was status post repair, 
left tendo Achilles, with attenuation of left tendo Achilles, 
and atrophy, left calf muscles.  

The examiner indicated that he reviewed the veteran's claims 
folder and that the veteran had no loss of motion due to 
weakness, incoordination, or fatigability.  There was 
objective weakness on plantar flexion of the left ankle.  The 
veteran gave no history of flare ups resulting in limited 
range of motion or functional limitation of any kind.

The veteran underwent an additional VA examination in March 
2003.  The veteran exhibited a well healed scar just medial 
to the left tendo Achilles.  The left tendo Achilles was 
intact with no palpable defects.  There was obvious atrophy 
of the gastroc-soleus muscle.  The veteran had 20 degrees of 
dorsiflexion and 30 degrees of plantarflexion in the left 
ankle.  The veteran could plantarflex his left ankle against 
considerable resistance.  The veteran was able to rise on his 
toes on both right and left feet.  The impression was status 
post repair, left tendo Achilles, with a partial rupture 
postoperatively, which was healed, atrophy of the muscle 
above and below the left knee, and mild to moderate 
osteoarthritis of the left knee.

The examiner indicated that he had reviewed the veteran's 
claims folder in its entirety prior to examination.  The 
examiner believed that the veteran did not exhibit any 
incoordination, or loss of motion due to weakness, 
incoordination, or fatigability, or that the tendo Achilles 
flared up. 

The veteran has exhibited some atrophy and fatigability of 
the left lower extremity since the effective date of his 
current disability evaluation.  Accordingly, under diagnostic 
Code 5284, a 10 percent evaluation is appropriate to the 
veteran's moderate level of disability.  However, none of the 
medical documents currently associated with the claims folder 
support a higher rating under the relevant diagnostic code.  
Overall, the evidence does not demonstrate any moderately 
severe or severe disability of the feet as a result of the 
veteran's military service since August 2001.  See Fenderson, 
supra.

The ankle is not ankylosed and the limitation of motion is in 
the mild to moderate range (20 degrees of dorsiflexion and 45 
degrees of plantar flexion represents full range of motion.  
See 38 C.F.R. § 4.71a Plate II).  There is no evidence of 
malunion of the os calcis or astragalus and the residual 
Achilles heel scarring is not particularly large or 
symptomatic.  Therefore, higher ratings are not warranted 
under Diagnostic Codes 5271-5273, 7801-7802.  

Consideration has also been given to the provisions of 38 
C.F.R. §§ 4.40 and 4.45. Disability of the musculoskeletal 
system is primarily the inability, due to damage or infection 
in the parts of the system, to perform the normal working 
movements of the body with normal excursion, strength, speed, 
coordination and endurance.  It is essential that the 
examination on which ratings are based adequately portray the 
anatomical damage, and the functional loss, with respect to 
all these elements.  The functional loss may be due to 
absence of part, or all, of the necessary bones, joint and 
muscles, or associated structures, or to deformity, 
adhesions, defective innervation, or other pathology, or it 
may be due to pain, supported by adequate pathology and 
evidenced by visible behavior of the claimant undertaking the 
motion.

Weakness is as important as limitation of motion, and a part, 
which becomes painful on use, must be regarded as seriously 
disabled.  38 C.F.R. §§ 4.10, 4.40, 4.45.

The Court has held that the RO must analyze the evidence of 
pain, weakened movement, excess fatigability, or 
incoordination and determine the level of associated 
functional loss in light of 38 C.F.R. § 4.40, which requires 
the VA to regard as "seriously disabled" any part of the 
musculoskeletal system that becomes painful on use.  See 
DeLuca v. Brown, 8 Vet. App. 202 (1995).

While the appellant argues he is entitled to an increased 
evaluation because of increased pain associated with his 
Achilles heel surgery, the Board does not find that the 
veteran's residuals of left Achilles heel surgery have 
resulted in functional disability in excess of that 
contemplated in the 10 percent rating already assigned. 

The reports of medical examination dated September 2001, 
November 2002, and March 2003 indicated that the veteran 
exhibited a normal gait, and suffered no loss of motion due 
to weakness, incoordination, or fatigability.  Indeed, no 
objective medical evidence of record suggests that a higher 
disability evaluation is warranted for the appellant's 
residuals of left Achilles heel surgery on the basis of 
functional disability.

To accord justice in an exceptional case where the schedular 
standards are found to be inadequate, the field station is 
authorized to refer the case to the Chief Benefits Director 
or the Director, Compensation and Pension Service for 
assignment of an extraschedular evaluation commensurate with 
the average earning capacity impairment.  38 C.F.R. § 
3.321(b)(1) (2003).

The criterion for such an award is a finding that the case 
presents an exceptional or unusual disability picture with 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
application of regular schedular standards.  The Court has 
held that the Board is precluded by regulation from assigning 
an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance; however, the Board is not precluded from 
raising this question, and in fact is obligated to liberally 
read all documents and oral testimony of record and identify 
all potential theories of entitlement to a benefit under the 
law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  
The Court further held that the Board must address referral 
under 38 C.F.R. §3.321(b)(1) only where circumstances are 
presented which the Director of VA's Compensation and Pension 
Service might consider exceptional or unusual.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).  In this case, the 
evidence of record does not indicate the appellant is 
frequently hospitalized for his residuals of left Achilles 
heel and there is no indication that it has a marked 
interference with employment.  Having reviewed the record 
with these mandates in mind, the Board finds no basis for 
further action. VAOPGCPREC 6-96 (1996).

While the veteran sincerely believes that he currently is 
entitled to an initial disability evaluation in excess of 10 
percent for his residuals of left Achilles heel surgery, the 
Board would like to emphasize that it is the province of 
trained health care professionals to enter conclusions that 
require medical opinion, such as the diagnosis of a 
disability or an opinion as to the etiology of that 
disability.  While the veteran may be competent to offer 
evidence regarding symptoms, see Savage v. Gober, 10 Vet. 
App. 489 (1997), he is not competent to diagnose the presence 
of a current disability; hence, his contentions in this 
regard have no probative value.  An appropriate medical 
expert must identify such a relationship, which involves a 
medical diagnosis (and nexus to service).   See Jones v. 
Brown, 7 Vet. App. 134, 137 (1994); Espiritu, supra.  A claim 
must be supported by evidence and sound medical principles, 
not just assertions.  See Tirpak v. Derwinski, 2 Vet. App 
609, 611 (1992).

Accordingly the veteran is not entitled to an original 
disability evaluation in excess of 10 percent for residuals 
of left Achilles heel surgery under Diagnostic Code 5284.  
The evidence for and against the veteran's claim is not in 
relative equipoise, thus the reasonable doubt rule does not 
apply.  See 38 C.F.R. § 3.102 (2003).  The benefit-of-doubt 
rule does not apply when the Board finds that a preponderance 
of the evidence is against the claim.  Ortiz v. Principi, 274 
F. 3d 1361, 1365 (Fed. Cir. 2001).  


ORDER

The appeal is denied. 




	                        
____________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



